CITIES AND TOWNS Any eighteen year old person is eligible to be a candidate for city council if said person meets all other qualifications prescribed by law. The Attorney General has considered your request for an opinion, wherein you ask the following question: "Since we have given eighteen year olds their full rights, would an eighteen year old be eligible to run for a city council seat?" The answer to the question you have posed can be found by an examination of the Constitution and Statutes of the State of Oklahoma. The Oklahoma Constitution provides in Article III, Section 1 as follows: "Qualified electors of this state shall be citizens of the United States, citizens of the state, including persons of Indian descent (native of the United States), who are over the age of eighteen years and who have resided in the state at least six months, in the county two months, and in the election precinct twenty days next preceding the election at which such elector offers to vote. No person shall be a qualified elector of this state who is adjudged guilty of a felony, subject to such exceptions as the Legislature may prescribe; nor shall any person be a qualified elector of this state who is detained in a penal or correctional institution, who is a patient in an institution for mental retardation, or who has been committed, by judicial order, to an institution for mental illness." Title 11 O.S. 571 [11-571] (1971) provides as follows: "(a) All officers elected or appointed shall be qualified electors of the city, and all councilmen and members of the school board shall be actual residents of the ward for which they may be elected, and the removal of any officer from the city, or of any councilman or member of the school board from the ward, for which he shall be elected, shall cause a vacancy in said office. Vacancies in office occurring from any cause whatever shall be filled by appointment by the council or school board, as the case may be. The council shall require all city officers, elected or appointed, to take and subscribe an oath of office and to give bonds for the faithful discharge of their duties. "(b) The provisions of this act regarding appointed officers to be qualified electors of the city where they are employed shall not apply to police officers or firemen or other employees. " (c) In cities and towns with a population of five thousand (5,000) or less, according to the last Federal Decennial Census, the governing board of the city or town may by ordinance establish residency requirements for policemen, firemen and other municipal employees." As will be noted from an examination of 11 O.S. 571 [11-571], all officers of the city must be qualified electors of the city. In addition to the above-quoted statute, there are several other statutes describing qualifications for officers in certain statutory forms of municipal government, among those 11 O.S. 961.2 [11-961.2] (1971) and 11 O.S. 962.2 [11-962.2] (1971), each of which requires officers to be qualified electors. The constitutional provision set out above makes it clear that any person over eighteen years of age can be a qualified elector if he or she meets the other requirements set forth in that section. Thus, according to the provisions of 11 O.S. quoted above, any eighteen year old person who meets the qualifications of an elector set forth in the Oklahoma Constitution can be a candidate for city council. It is, therefore, the opinion of the Attorney General that your question be answered as follows: Any eighteen year old person is eligible to be a candidate for city council if said person meets all other qualifications prescribed by law. (JAMES C. PECK)